Citation Nr: 1729182	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  08-17 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an extension of a temporary total evaluation (TTE) for convalescent purposes following surgery in July 2008 for service-connected status-post right bunionectomy with healed scar.

2.  Entitlement to an extension of a TTE for convalescent purposes following surgery in October 2009 for a service-connected status-post right bunionectomy with healed scar.

3.  Entitlement to a rating higher than 30 percent prior to February 7, 2011, and higher than 50 percent thereafter, for bilateral pes planus.

4.  Entitlement to a compensable rating prior to July 18, 2008, and higher than 10 percent thereafter (except for those periods where a temporary total rating is assigned) for status-post right bunionectomy with healed scar.
  
5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

6.  Entitlement to service connection for a bilateral hand disability.

7.  Entitlement to an increased rating for service-connected left ankle disability.
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Gibson


INTRODUCTION

The Veteran served on active duty from July 2001 to June 2003.

These appeals to the Board of Veterans' Appeals (Board) are from a May 2009 rating decision and a May 2012 statement of the case by the Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2016, the Board remanded these claims for additional development.    The Board notes the Veteran's pes planus claim has been pending since February 2011, when she filed a notice of disagreement (NOD) to the 30 percent rating that had been assigned by the Board in its March 2010 decision, but effectuated by the RO in an April 2010 rating decision.  As this was the enactment of an order from the Board, it was not appealable to the Board, and therefore her NOD was construed as a claim for an increased rating.  Her remaining claims have been pending since a July 2008 claim. 





In this decision, the Board is granting an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30.  For her first surgery, in July 2008, the record shows severe post-operative residuals that eventually necessitated another surgery, warranting the full year of convalescence permitted by the regulation, from July 18, 2008, through July 31, 2009.  For the second surgery, in October 2009, the record shows she had severe post-operative residuals through April 2010, extending her second period of a temporary total rating through April 30, 2010.  The Board is also granting a TDIU effective from June 2008.  She will be granted earlier effective dates for her ratings for pes planus and bunionectomy, but her claims for higher ratings for these disabilities must be denied, as discussed in more detail below.  

Finally, her claims for service connection for a bilateral hand disability and for an increased rating for the left ankle are REMANDED for readjudication and the issuance of a statement of the case (SOC).
 

FINDINGS OF FACT

1.  The Veteran's July 18, 2008, right bunionectomy required a full year of convalescence.

2.  The October 9, 2009, repair of the right bunionectomy required five months of convalescence.

3.  In resolving all doubt in her favor, the Veteran's bilateral pes planus has manifested with pronounced symptoms for the entire period under consideration.

4.  In resolving all doubt in her favor, her right bunion was found to be severe as of the June 25, 2008, VA examination.  

5.  All of her service-connected disabilities have a combined rating of 60 percent as of June 25, 2008, and have caused unemployability since then.


CONCLUSIONS OF LAW

1.  The criteria for a temporary total 100 percent rating is warranted for right bunionectomy from July 18, 2008, through July 31, 2009, and from October 9, 2009 through March 31, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.30 (2016).

2.  The criteria are met for a 50 percent rating for bilateral pes planus effective from March 16, 2010.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.30, 4.45, 4.59, 4.71a, DC 5276 (2016).

3.  The criteria are met for a 10 percent rating for right bunion (hallux valgus) effective from June 25, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400(o), 4.1, 4.3, 4.7, 4.30, 4.45, 4.59, 4.71a, DC 5280 (2016).

4.  The criteria are met for a TDIU starting from June 25, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Temporary total rating for convalescence

A total rating (100 percent) for convalescence will be assigned when it is established that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30 (2016).  Extensions of 1, 2, or 3 months beyond the initial 3 months may be made for a total of six months.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months up to 6 months beyond this initial 6 month period may be made upon a determination that there exist severe residuals under Section 4.30(a)(2) or immobilization by cast under Section 4.30(a)(3).  38 C.F.R. § 4.30(b)(2).  Severe postoperative residuals includes, but is not limited to, incompletely healed surgical wounds.  38 C.F.R. § 4.30(a)(2).

No medical opinions have been obtained pertaining to her symptoms and whether convalescence was required, despite there being four VA examinations conducted since her initial bunionectomy.  However, after a review of the record, and in resolving all doubt in her favor, the Board finds that her convalescence following to first period extended through the end of July 2009.  The record shows continued pain in September 2008, and that she was unable to wear shoes.  She was discharged from the podiatry clinic despite ongoing pain.  She continued to complain of pain, although it appeared to be healing normally, and complained that she could feel the screw implanted after her bunionectomy.  In June 2009, it was determined that she had developed osteomyelitis.  Her complications continued, and she ultimately had to have the implanted screw removed, in October 2009.  The provisions of 38 C.F.R. § 4.30 only allow a year for convalescence, which the Board is granting.  

Following the October 9, 2009, removal of the implanted screw, the Veteran's wound continued to show dehiscence into January 2010.  By February 2010, the wound had closed, but it was still feeling painful and tingly.  She was only able to wear a regular shoe for a short period of time during a day.  By April 2010, she was able to wear sneakers.  Accordingly, the Board, in resolving doubt in her favor, finds that her convalescence lasted through the end of March 2010.   

Increased ratings

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran is seeking a higher rating for her pes planus and for the residuals of her right bunionectomy.  

Her bilateral pes planus is rated as 30 percent prior to February 7, 2011, and 50 percent thereafter, under DC 5276.  38 C.F.R. § 4.71a.  As discussed above in the Introduction, in a March 2010 decision, the Board assigned a 30 percent rating for pes planus.  She did not appeal that decision to the Court.  In February 2011, the Veteran filed an NOD to the RO in response to the April 2010 rating decision that enacted the Board's order, which was construed as a claim for an increased rating for pes planus.  Her claim was granted to 50 percent effective from February 7, 2011, the date of her claim/NOD.  She has appealed this decision to the Board.  In an increased rating claim, the relevant period of review of the evidence is from one year prior to the receipt of the claim, for effective date purposes.  38 C.F.R. § 3.400(o).  Here, because there was a Board decision that was not appealed to the Court within the year prior to receipt of the claim, the relevant period of review starts from March 16, 2010, the date after the issuance of the Board's decision.  

Under DC 5276, a 30 percent rating is warranted for bilateral pes planus with severe symptoms, where there is objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted when the symptoms are pronounced, there is marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276.

After reviewing the evidence, the Board finds that doubt should be resolved in her favor, and that her 50 percent rating should be effective from March 16, 2010.  The evidence (for example, the December 2009 VA examination) clearly shows that by this time, she had extreme tenderness of the plantar surfaces and inward bowing of the achilles tendon with pain on manipulation.  It was also clear that none of her treatment, including the surgery on her bunion, were of much benefit in improving her symptoms.  Further, her podiatrist identified in December 2010 that the severity of her pes planus was causing her to shift her weight and place stress on the sinus tarsi.  This area was tender to palpation and was painful on motion.  38 C.F.R. §§ 3.400(o), 4.3, 4.71a, DC 5276.  In sum, at this time, and with benefit of review of the later-dated evidence, the Board that finds her symptoms were pronounced prior to the receipt of her claim.  See 38 C.F.R. § 4.1.  

A 50 percent rating is the highest rating available under DC 5276 for bilateral pes planus.  38 C.F.R. § 4.71a, DC 5276.

Her right bunionectomy is rated under DC 5280, which pertains to unilateral hallux valgus, as 0 percent disabling prior to July 18, 2008, and 10 percent disabling thereafter, except for those periods where it is rated 100 percent under 38 C.F.R. § 4.30, as discussed in more detail above.  Id, DC 5280.  Here, the relevant period of review is from July 25, 2007, one year prior to the receipt of her claim for a higher rating for her feet and right bunion.  38 C.F.R. § 3.400(o).  

Here, in resolving all doubt in her favor, the Board finds that the evidence shows that her right bunion was "severe" at the June 25, 2008, VA examination, and in July 2008, she sought VA treatment and decided to have her bunionectomy.  The Board finds this evidence more closely approximates the criteria for a 10 percent rating than noncompensable.  38 C.F.R. §§ 4.7, 4.71a, DC 5280.  Her bunionectomy was performed on July 18, 2008, the originally assigned effective date.  Accordingly, as of June 25, 2008, it is factually ascertainable that the bunion was severe, and warranted an almost immediate bunionectomy, therefore she is entitled to a 10 percent rating for that brief time before her bunionectomy.  38 C.F.R. § 3.400(o).  

The Board does not find the criteria have been met to assign a compensable disability rating for her right bunion prior to the June 2008 VA examination, as she had not yet had surgery on it, and it was not shown so severe so as to be the equivalent of an amputated toe.  38 C.F.R. §§ 3.400(o), 4.71a, DC 5280.  Indeed, at the February 2007 VA examination, her bunion was mild and correctable by manipulation.  

A 10 percent rating is the highest rating available under DC 5280 for unilateral hallux valgus that has been operated on with resection of the metatarsal head.  38 C.F.R. § 4.71a, DC 5280.

The Board also considered whether any other separate ratings were warranted based on the evidence.  

For the period starting from March 16, 2010, the Veteran's pes planus is rated at 50 percent; her bunionectomy, although temporarily rated as 100 percent, meets the criteria for a 10 percent; and, tendonitis of the left ankle, another of her service-connected disabilities, is at 10 percent under DC 5271.  These three service-connected disabilities result in a combined rating for her bilateral lower extremities, below the knee, of 70 percent.  See 38 C.F.R. §§ 4.25, 4.26.  This is the maximum rating for the bilateral ankles and feet that is allowed by the amputation rule, therefore no additional ratings for the feet and ankles may be awarded.  See 38 C.F.R. § 4.68.  

Under 38 C.F.R. § 4.68, the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at the elective level, were amputation to be performed.  For a single extremity, the combined rating below the knee shall not exceed 40 percent, which is the rating assigned to amputation of the leg at a lower level, permitting prosthesis.  38 C.F.R. § 4.68, see also 38 C.F.R. § 4.71a, DC 5165.  

The Veteran is rated for her bilateral lower extremities.  Therefore, the combined rating of her bilateral lower extremities, below the knee, may not exceed the rating that would result from having both legs amputated at the lower level.  This maximum rating is 70 percent, which is computed through use of the combined ratings table and by taking into account the bilateral factor.  See 38 C.F.R. §§ 4.25, 4.26.  Although only one of her ankles is service-connected, that rating is considered when applying the bilateral factor.  38 C.F.R. § 4.26.  The combined rating for these three disabilities (pes planus, bunion, and left ankle) is 60 percent; the bilateral factor is 6, which is added to the 60 percent, resulting in 66 percent; 66 percent is rounded to the nearest degree divisible by ten, which is 70 percent.  See id.

Accordingly, she has reached the maximum rating that is permitted for the bilateral feet and ankles with a combined 70 percent for those disabilities, effective from March 16, 2010.  The Board notes that this rating is equivalent to the rating she would be assigned for having both her feet, above the ankle, amputated . See 38 C.F.R. § 4.71a, DC 5165.  No higher evaluation is available and therefore, while the Board acknowledges the Veteran's many statements regarding her symptoms and pain, an extended discussion of separate ratings under other DCs would not be beneficial to the Veteran.  The Board expresses its sympathy for the Veteran's bilateral feet and ankles condition, but its hands are tied based on the criteria of the rating schedule.  See Wingard v. McDonald, 779 F.3d 1354, 1359 (Fed. Cir. 2015) ("In short, Congress in 2008 left in place the existing provisions governing judicial review under chapter 72.  Those provisions, we held in Wanner, preclude this court from reviewing, on appeal from the Veterans Court, a substantive statutory challenge to Department rating-schedule regulations.  We remain precluded from doing so today.")  Therefore, the Board finds the Veteran is not prejudiced by a more extensive statement of reasons or bases.

The evidence does not reveal that any separate ratings are warranted prior to March 16, 2010.  There were no symptoms of her right bunion that were not being compensated for at that time that would necessitate a separate rating.  Esteban v. Brown, 6 Vet. App. 259 (1994).  The Board does not have jurisdiction of pes planus prior to March 16, 2010, therefore whether there are any symptoms or diagnoses related to her pes planus that would potentially warrant a separate rating prior to that time is not currently before the Board.



TDIU

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

For purposes of one disability, disabilities of both lower extremities may be combined.  38 C.F.R. § 4.16(a)(1).  All of her disabilities are of the bilateral lower extremities, with a combined rating of 60 percent as of June 25, 2008.  38 C.F.R. §§ 4.25, 4.26.  She therefore meets the schedular criteria for a TDIU as of that date.  

The issue to be determined is whether the Veteran's service-connected disabilities preclude or have precluded her from obtaining or engaging in substantially gainful employment.  The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record shows that the Veteran's previous relevant work included food service, as a cook, cashier, and kitchen supervisor.  The Board notes that this type of work requires extensive periods of time while on one's feet.  The Veteran has a two-year degree in early childhood eduction.  She worked in this field from May to August 2007, and stopped so that she could go to school for the degree, which she completed in or around 2009.  Her time in school roughly corresponds to the time when she was under convalescence for the right bunionectomy.  The record does not show that she ever worked in early childhood education after receipt of her degree, which she has attributed to her foot and knee pain.

The record shows she attempted to obtain disability benefits from the Social Security Administration (SSA), which did not find her to be totally disabled.  The Board notes that SSA's standard is higher than VA's, which only requires that service-connected disabilities preclude substantial gainful activity that is consistent with past work experience and education.  38 C.F.R. § 4.16.  In the Veteran's favor, SSA found her knees cause severe impairment and that her feet cause intermittent limp and weakness due to pain.  SSA found that she was able to perform "light" work duties.  Her work experience and training does not correspond to light work.  Indeed, as mentioned, cooking and kitchen work requires long periods of standing, and working with children requires periods of standing and walking or running.

Based on this evidence and the evidence of record, the Board finds that the Veteran meets the requirements for a TDIU effective from June 25, 2008.  The record shows her bilateral feet and knees, and left ankle, prevent her from standing or walking for long periods of time, and that she has near-constant pain from her disabilities.  These symptoms prevent her from working in food service or with young children.  As of this date, her combined rating reached 60 percent, which shows fairly severe disability, and which meets the schedular requirements for a TDIU.  Accordingly, a TDIU is granted for the period starting from June 25, 2008.

The Board does not find that her TDIU is warranted earlier than June 25, 2008.  Prior to that date, the Veteran's combined rating was 50 percent, or less, which falls short of the schedular requirements for the award of a TDIU.  Where the combined rating percentage requirements are not met, entitlement to the benefits may be nonetheless considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. § 4.16(b).  However, for a Veteran to prevail on a claim of entitlement to a TDIU on an extra-schedular basis, the record must reflect some factor which takes the case outside the norm.  

Here, the combined 50 percent rating in effect prior to June 25, 2008, contemplates at least moderate functional impairment and impairment in earning capacity.  38 C.F.R. §§ 4.1, 4.10.  The Board acknowledges that she was not working at that time, and had not worked since January 2008, according to her May 2016 Application for a TDIU.  The central inquiry is whether the veteran is capable of performing the physical and mental acts required by employment, despite the service-connected disabilities; not whether the veteran can actually find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Here, the record shows that, while she did have chronic pain, her pes planus was not yet pronounced, and her bunion was not yet severe.  Her achilles tendon revealed good alignment, she only exhibited moderate tenderness of the plantar surfaces.  Her bunion was only slight, and could be corrected by manipulation.  Her knees showed ranges of motion well-exceeding the criteria for even a noncompensable rating.  There is no indication that her feet, left ankle, or knees were manifesting in symptoms that were contributing to unemployability but that were not contemplated by the rating criteria prior to June 2008.  The Board does not find that TDIU referral to the Director of Compensation is warranted on an extraschedular basis.  Although her disabilities likely contributed to her inability to find a job prior to June 2008, they alone did not preclude employability.  Accordingly, her TDIU is effective from June 25, 2008, but no earlier.  


ORDER

A 12-month period of convalescence under 38 C.F.R. § 4.30 is granted, from July 18, 2008, through July 31, 2009, for right bunionectomy.

A 5-month period of convalescence under 38 C.F.R. § 4.30 is granted, from October 9, 2009, through March 31, 2010.

An effective date of March 16, 2010, is granted for the award of 50 percent for bilateral pes planus.

The claim of entitlement to a rating higher than 50 percent for bilateral pes planus is denied.

A 10 percent rating for right hallux valgus (bunion) is granted effective from June 25, 2008.

The claim of entitlement to a rating higher than 10 percent for right bunionectomy is denied.

A TDIU is granted effective from June 25, 2008.


REMAND

In March 2017, the Veteran filed a NOD to the March 2017 rating decision, which denied service connection for a bilateral hand disability and a higher rating for the left ankle.  Where a notice of disagreement is filed but an SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case (SOC) to the Veteran, with a copy to his representative, addressing the Veteran's disagreement with the denial of service connection for a bilateral hand disability and for an increased rating for the left ankle.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


